        Case 1:18-cv-00678-JMF Document 217 Filed 07/16/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HENRY ARGUDO and DIEGO SANAY, on behalf
of themselves and others similarly situated

                  Plaintiffs,
       v.

PAREA GROUP LLC, d/b/a TRATTORIA IL                             18 CV 678 (JMF)
MULINO, IMNY GS LLC d/b/a IL MULINO
TRIBECA, GFB RESTAURANT CORP. d/b/a IL
MULINO DOWNTOWN, WONDERFUL
RESTAURANT LLC d/b/a IL MULINO
UPTOWN, K.G. IM MANAGEMENT,
LLC, PASTA PERFECT LLC, IM 60 STREET, IL
MULINO USA, IM LLC-I, BRIAN GALLIGAN,
and GERALD KATZOFF,

                  Defendants.


        NOTICE OF UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
              OF CLASS ACTION SETTLEMENT AND APPROVAL
                  OF PROPOSED NOTICE OF SETTLEMENT

       For the reasons set forth in the Memorandum of Law in Support of Plaintiffs’ Motion for
Preliminary Approval of the Class Action Settlement (“Motion for Preliminary Approval”) and
the Declaration of Josef Nussbaum in Support of Plaintiffs’ Motion for Preliminary Approval
(“Nussbaum Declaration”), Plaintiffs respectfully request that the Court enter an Order:

       (1) Granting preliminary approval of the Settlement Agreement and Release
           (“Settlement Agreement”), attached as Exhibit A to the Nussbaum
           Declaration;

       (2) Approving the proposed Notices of Class Action Settlement (“Rule 23
           Notice”) attached as Exhibit B to the Nussbaum Declaration, and

       (3) Granting such other, further, or different relief as the Court deems just and
           proper.


                                *          *              *

       Plaintiffs have contemporaneously submitted a Proposed Order, attached as Exhibit C to
the Nussbaum Declaration, for the Court’s convenience.
        Case 1:18-cv-00678-JMF Document 217 Filed 07/16/20 Page 2 of 2




Dated: July 16, 2020                Respectfully submitted,

                                    JOSEPH & KIRSCHENBAUM LLP

                                    s/ Josef Nussbaum
                                    D. Maimon Kirschenbaum
                                    Josef Nussbaum
                                    32 Broadway, Suite 601
                                    New York, NY 10004
                                    (212) 688-5640
                                    (212) 688-2548 (fax)

                                    Attorneys for Plaintiffs, FLSA Collective
                                    Plaintiffs, and the proposed NYLL Class




                                       2
